                Case 2:19-cr-00165-MCE Document 29 Filed 06/10/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 MICHELE BECKWITH
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5
   Attorneys for Plaintiff
 6 United States of America

 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00165-MCE
12                                Plaintiff,            AMENDEDED STIPULATION REGARDING
                                                        EXCLUDABLE TIME PERIODS UNDER SPEEDY
13                          v.                          TRIAL ACT; ORDER
14   DEZMAIGHNE MCCLAIN,                                DATE: June 11, 2020
                                                        TIME: 10:00 a.m.
15                               Defendant.             COURT: Hon. Morrison C. England, Jr.
16

17          This case was set for status conference on June 11, 2020. On June 4, 2020, this Court issued a

18 minute order continuing the status conference to July 23, 2020.

19          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

20 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

21 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

22 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
23 judges to continue all criminal matters to a date after May 2, 2021. This and previous General Orders,

24 as well as the declarations of judicial emergency, were entered to address public health concerns related

25 to COVID-19.

26          Although the General Orders and declarations of emergency address the district-wide health

27
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
            1

28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
30   PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00165-MCE Document 29 Filed 06/10/20 Page 2 of 4


 1 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 2 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 3 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 4 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 5 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 6 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

 7 findings on the record “either orally or in writing”).

 8          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 9 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

10 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

11 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

12 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

13 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

14 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

15 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

16          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

17 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

18 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

19 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-
20 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

21 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

22 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

23 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

24 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

25 by the statutory rules.

26          In light of the societal context created by the foregoing, this Court should consider the following

27 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

28

       STIPULATION REGARDING EXCLUDABLE TIME                2
30     PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00165-MCE Document 29 Filed 06/10/20 Page 3 of 4


 1 justice exception, § 3161(h)(7) (Local Code T4). 2 If continued, this Court should designate a new date

 2 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

 3 pretrial continuance must be “specifically limited in time”).

 4                                                STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7          1.       By previous order, this matter was set for status on June 11, 2020.

 8          2.       By this stipulation, defendant now moves to continue the status conference until July 23,

 9 2020, and to exclude time between June 11, 2020, and July 23, 2020, under 18 U.S.C. § 3161(h)(7)(A),

10 B(iv) [Local Code T4].

11          3.       The parties agree and stipulate, and request that the Court find the following:

12                   a)     On January 27, 2020, the Court allowed the previously assigned Assistant Federal

13          Defender to be replaced with the currently designated defense counsel.

14                   b)     The government has represented that the discovery associated with this case

15          includes investigative reports, audio and video recordings, and reports of interview, among other

16          documents. All of this discovery has been either produced directly to counsel and/or made

17          available for inspection and copying.

18                   c)     Counsel for defendant desires additional time to consult with her client, to review

19          the current charges, to conduct investigation and research related to the charges, to review and

20          copy discovery for this matter, to discuss potential resolutions with her client, and to otherwise

21          prepare for trial, if necessary.

22                   d)     Counsel for defendant believes that failure to grant the above-requested

23          continuance would deny her the reasonable time necessary for effective preparation, taking into

24          account the exercise of due diligence.

25                   e)     The government does not object to the continuance.

26                   f)     Based on the above-stated findings, the ends of justice served by continuing the

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
30   PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00165-MCE Document 29 Filed 06/10/20 Page 4 of 4


 1          case as requested outweigh the interest of the public and the defendant in a trial within the

 2          original date prescribed by the Speedy Trial Act.

 3                   g)     For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 4          et seq., within which trial must commence, the time period of June 11, 2020 to July 23, 2020,

 5          inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

 6          because it results from a continuance granted by the Court at defendant’s request on the basis of

 7          the Court’s finding that the ends of justice served by taking such action outweigh the best interest

 8          of the public and the defendant in a speedy trial.

 9          4.       Failure to exclude time under these circumstances would result in a miscarriage of justice

10 under 18 U.S.C. 3161(h)(7)(B)(i).

11          Nothing in this stipulation and order shall preclude a finding that other provisions of the Speedy

12 Trial Act dictate that additional time periods are excludable from the period within which a trial must

13 commence.

14          IT IS SO STIPULATED.

15
      Dated: June 8, 2020                                     MCGREGOR W. SCOTT
16                                                            United States Attorney
17
                                                              /s/ MICHELE BECKWITH
18                                                            MICHELE BECKWITH
                                                              Assistant United States Attorney
19
20    Dated: June 8, 2020                                     /s/ SHARI GAIL RUSK
                                                              SHARI GAIL RUSK
21
                                                              Counsel for Defendant
22                                                            Dezmaighne McClain

23          IT IS SO ORDERED.

24 Dated: June 9, 2020

25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME               4
30    PERIODS UNDER SPEEDY TRIAL ACT
